Citation Nr: 0939032	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-24 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease, 
restrictive lung disease, and asthma, claimed as due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a statement received in April 2009 the Veteran indicated 
that he no longer desired a Board hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran asserts that he has respiratory disability that 
is related to exposure to asbestos during service.  In 
January 2005 the Veteran underwent a VA pulmonary examination 
for the purpose of addressing the medical matters presented 
by this appeal.  In an effort to confirm the presence or 
absence of lung fibrosis, on March 29, 2005 the Veteran 
underwent, as directed by the January 2005 VA examiner, a 
high resolution computerized tomography (HRCT) scan of the 
chest.  A review of the claims file reveals two copies of 
page 1, and page 1 only, of that March 2005 HRCT.  While page 
1 does contain some pertinent information, the Board notes 
that there is no impression of the March 2005 HRCT, and there 
does not appear to be an addendum to the January 2005 VA 
pulmonary examination that addresses any findings from the 
March 2005 HRCT.  As the March 2005 HRCT is pertinent to the 
Veteran's claim, the Board finds that the AOJ should secure a 
complete copy of that report and associate it with the claims 
file.

The Board notes that the December 2005 rating decision 
adjudicated only the issue of service connection for COPD 
(even though the Veteran's February 2004 claim was for 
restrictive lung disease), and a rating decision issued in 
August 2008 (to which in December 2008 the Veteran expressed 
disagreement) denied service connection for asthma and 
restrictive lung disease.  The Board finds that the issues 
from the December 2005 and August 2008 rating decisions 
pertain to the same claim, i.e., a claim of service 
connection for respiratory disability, and has styled the 
issue as it appears on the title page of this decision.

Due to the nature of the circumstances surrounding the 
Veteran's claim, the Board finds that the Veteran should be 
afforded another VA examination that addresses the medical 
matters presented by this appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should obtain a complete copy 
(all pages) of the Veteran's March 29, 
2005 VA HRCT chest scan, in particular 
page 2 to the end, and associate it with 
the claims file.

2.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has a lung 
disability related to service, to include 
exposure to asbestos.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current respiratory disability, 
to include obstructive and/or restrictive 
pulmonary disease, that is related to 
exposure to asbestos during service or is 
otherwise related to his active service.

If it is determined that the Veteran has 
a current diagnosis of asthma, the 
examiner is asked to specifically state 
whether the Veteran's asthma preexisted 
his military service and was permanently 
aggravated therein.

3.  The AOJ should then readjudicate the 
issue of service connection for a 
respiratory disability, to include 
chronic obstructive pulmonary disease, 
restrictive lung disease, and asthma.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





